69 Ill. App. 2d 388 (1966)
217 N.E.2d 100
People of the State of Illinois, Appellee,
v.
Clarence Mayfield, Appellant.
Gen. No. 50,194.
Illinois Appellate Court  First District, Second Division.
March 22, 1966.
Rehearing denied May 10, 1966.
Sam Adam, of Chicago, for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and E. James Gildea, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BRYANT.
Judgment affirmed.
Not to be published in full.